ORDER

PER CURIAM.
Shedrick Sykes appeals his convictions and sentence for first-degree robbery, three counts of armed criminal action, and two counts of first-degree assault on a law enforcement officer. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2014).